970 So. 2d 482 (2007)
Margarita SOCARRAS, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D07-2398.
District Court of Appeal of Florida, Fifth District.
December 14, 2007.
Margarita Socarras, Orlando, pro se.
John D. Maher, Deputy General Counsel, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Robinson v. Sun Bank & Trust Co., 685 So. 2d 1325 (Fla. 2d DCA 1996) (holding that the appellate court must accept appeals referee's finding of untimeliness and affirm Unemployment Appeals Commission's order dismissing claimant's appeal as untimely where it appeared that claimant did not appeal decision within twenty days and did not dispute that notice of appeal was untimely).
THOMPSON, TORPY and LAWSON, JJ., concur.